FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 AMY BUCHANAN,                                     No. 21-15633
                      Plaintiff-Appellant,
                                                      D.C. No.
                      v.                           2:19-cv-00226-
                                                     GMN-VCF
 WATKINS & LETOFSKY, LLP,
              Defendant-Appellee.                     OPINION

        Appeal from the United States District Court
                 for the District of Nevada
        Gloria M. Navarro, District Judge, Presiding

          Argued and Submitted February 14, 2022
                 San Francisco, California

                        Filed April 7, 2022

 Before: M. Margaret McKeown and William A. Fletcher,
  Circuit Judges, and Kathryn H. Vratil, * District Judge.

                     Opinion by Judge Vratil




    *
      The Honorable Kathryn H. Vratil, United States District Judge for
the District of Kansas, sitting by designation.
2            BUCHANAN V. WATKINS & LETOFSKY

                          SUMMARY **


               Americans with Disabilities Act

    The panel reversed the district court’s summary
judgment in favor of defendant Watkins & Letofsky, a
Nevada limited liability partnership, in an action brought by
Amy Buchanan alleging employment discrimination and
retaliation under the Americans with Disabilities Act.

    The district court concluded that the ADA did not apply
to W&L Nevada because it had fewer than 15 employees.
The panel held that because Title VII and the ADA include
the same 15-employee threshold and statutory enforcement
scheme, the integrated enterprise doctrine applicable in Title
VII cases applies equally under the ADA. Under this
doctrine, a plaintiff can bring a claim if she can establish that
the defendant is so interconnected with another employer
that the two form an integrated enterprise, and the integrated
enterprise collectively has at least 15 employees.

    Daniel Watkins and Brian Letofsky, who were licensed
to practice in Nevada and California, owned and were the
only partners of W&L Nevada. Likewise, they owned and
were the only partners of Watkins & Letosfsky, a California
limited liability partnership.    Considering factors of
interrelation of operations, common management,
centralized control of labor relations, and common
ownership or financial control, the panel concluded that
Buchanan established a genuine issue of material fact
whether W&L’s two offices were an integrated enterprise.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
           BUCHANAN V. WATKINS & LETOFSKY                  3

The panel reversed and remanded for the district court to
consider in the first instance whether, even if W&L Nevada
and W&L California were an integrated enterprise, they
together had fewer than 15 employees.


                        COUNSEL

James P. Kemp (argued), Kemp & Kemp, Los Angeles,
California, for Plaintiff-Appellant.

Daniel R. Watkins (argued), Watkins & Letofsky LLP, Santa
Ana, California, for Defendant-Appellee.


                        OPINION

VRATIL, District Judge:

    Amy Buchanan filed suit against Watkins & Letofsky,
LLP, a Nevada limited liability partnership (“W&L
Nevada”) under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12101 et seq., and state law. The
district court granted defendant’s motion for summary
judgment on plaintiff’s discrimination and retaliation claims
under the ADA, finding that the statute did not apply to
W&L Nevada because it had fewer than 15 employees. The
district court remanded plaintiff’s remaining state law
claims. We have jurisdiction under 28 U.S.C. § 1291 and
reverse.

I. Factual Background

   Beginning in April of 2016, plaintiff worked as a full-
time associate attorney at W&L Nevada. Daniel Watkins
4           BUCHANAN V. WATKINS & LETOFSKY

and Brian Letofsky, who were licensed to practice in Nevada
and California, owned and were the only partners of W&L
Nevada. Likewise, they owned and were the only partners
of Watkins & Letofsky, a California limited liability
partnership (“W&L California”).

    In September of 2016, because of health concerns,
plaintiff resigned her position at W&L Nevada. In
December of 2016, plaintiff returned to work there. Plaintiff
asserts that when she did so, W&L Nevada agreed to
accommodate her medical conditions by reducing her
expected commitment to 20 hours per week. 1 Plaintiff
contends that despite this agreement, W&L Nevada required
her to work more than 20 hours per week. In May of 2017,
after plaintiff asked for time off to focus on her health, W&L
Nevada placed her on an indefinite leave of absence.

II. Procedural Background

    In the District Court of Clark County, Nevada, plaintiff
filed suit against W&L Nevada. W&L Nevada removed the
case to federal court based on federal question jurisdiction.
In her amended complaint, plaintiff brought discrimination
and retaliation claims under the ADA, as well as state law
claims for breach of contract, breach of the implied covenant
of good faith and fair dealing, retaliatory discharge and
unpaid wages.

    On defendant’s motion, the district court granted
summary judgment for W&L Nevada on plaintiff’s ADA
claims. The district court held that as a matter of law, W&L

    1
       Plaintiff alleges that she has serious medical conditions that
substantially limit her performance in the major life activities of
thinking, sleeping and working.
             BUCHANAN V. WATKINS & LETOFSKY                 5

Nevada was not a covered employer under the ADA because
(1) it had fewer than 15 employees and (2) plaintiff did not
present sufficient evidence to create a genuine issue of
material fact whether W&L Nevada was an “integrated
enterprise” with W&L California. The district court
declined to exercise supplemental jurisdiction over
plaintiff’s state law claims and remanded them to state court.

   Plaintiff appeals, arguing that the district court erred in
granting summary judgment.

III.      Analysis

    We review de novo a district court’s decision to grant
summary judgment. Evanston Ins. Co. v. OEA, Inc.,
566 F.3d 915, 918 (9th Cir. 2009). Viewing the evidence in
the light most favorable to the non-moving party, we
determine whether any genuine issues of material fact exist
and whether the district court correctly applied the
substantive law. Id. at 918–19.

       A. Integrated Enterprise Test Under The ADA

    The ADA applies to employers with 15 or more
employees. 42 U.S.C § 12111(5)(A). In interpreting the
analogous 15-employee requirement in Title VII, 42 U.S.C.
§ 2000e(b), we have held that even when a defendant has
fewer than 15 employees, a plaintiff can bring a statutory
claim if she can establish that (1) defendant is “so
interconnected with another employer that the two form an
integrated enterprise” and (2) the integrated enterprise
collectively has at least 15 employees. Anderson v. Pac.
Maritime Ass’n, 336 F.3d 924, 928–29 (9th Cir. 2003). In
the Title VII context, we consider the following four factors
to determine whether two entities are an integrated
enterprise: “(1) interrelation of operations; (2) common
6            BUCHANAN V. WATKINS & LETOFSKY

management; (3) centralized control of labor relations; and
(4) common ownership or financial control.” Kang v. U.
Lim Am., Inc., 296 F.3d 810, 815 (9th Cir. 2002) (quoting
Childs v. Local 18, Int’l Bhd. of Elec. Workers, 719 F.2d
1379, 1382 (9th Cir. 1983)). We also apply the integrated
enterprise test to the 20-employee threshold under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.
Herman v. United Bhd. of Carpenters & Joiners of Am., Loc.
Union No. 971, 60 F.3d 1375, 1383–85 (9th Cir. 1995)
(citing Childs, 719 F.2d at 1382). We have not addressed
whether the integrated enterprise test used in the Title VII
context applies to the 15-employee threshold under the
ADA.

    “The statutory scheme and language of the ADA and
Title VII are identical in many respects.” Walsh v. Nev.
Dep’t of Human Res., 471 F.3d 1033, 1038 (9th Cir. 2006).
The ADA and Title VII both define employers to include
only those entities with “15 or more employees for each
working day in each of 20 or more calendar weeks in the
current or preceding calendar year.” ADA, 42 U.S.C
§ 12111(5)(A); see Title VII, 42 U.S.C. § 2000e(b). 2
Likewise, Title I of the ADA incorporates “a remedial

    2
      Both statutes also exclude from coverage certain entities such as
the federal government and Indian tribes. Compare ADA, 42 U.S.C
§ 12111(5)(B) (excluding “(i) the United States, a corporation wholly
owned by the government of the United States, or an Indian tribe; or (ii) a
bona fide private membership club (other than a labor organization) that
is exempt from taxation under section 501(c) of Title 26”), with
Title VII, 42 U.S.C. § 2000e(b) (excluding “(1) the United States, a
corporation wholly owned by the Government of the United States, an
Indian tribe, or any department or agency of the District of Columbia
subject by statute to procedures of the competitive service (as defined in
section 2102 of Title 5), or (2) a bona fide private membership club
(other than a labor organization) which is exempt from taxation under
section 501(c) of Title 26”).
           BUCHANAN V. WATKINS & LETOFSKY                   7

scheme that is identical to Title VII.” Walsh, 471 F.3d at
1038; see ADA, 42 U.S.C. § 12117 (incorporating “[t]he
powers, remedies, and procedures” set forth in Title VII,
42 U.S.C. §§ 2000e-4, 2000e-5, 2000e-6, 2000e-8, and
2000e-9). Finally, for purposes of determining whether an
employer controls a corporation whose place of
incorporation is a foreign country, both Title VII and the
ADA direct that courts consider the same factors that we use
under the integrated enterprise test, i.e. interrelation of
operations; common management; centralized control of
labor relations; and common ownership or financial control.
See ADA, 42 U.S.C. § 12112(c)(2)(C); Title VII, 42 U.S.C.
§ 2000e-1(c)(3).

    “[W]e have long analyzed anti-discrimination statutes
like Title VII and the ADA in parallel fashion.” Garity v.
APWU Nat’l Lab. Org., 828 F.3d 848, 858 (9th Cir. 2016).
Because Title VII and the ADA include the same 15-
employee threshold and statutory enforcement scheme, we
hold that the integrated enterprise doctrine—as set forth in
Kang and Childs—applies equally under the ADA. See id.
at 858 n.9 (“[D]ue to the similarities in language and purpose
between the two statutes, courts around the country—unless
they find a good reason to do otherwise—generally use Title
VII precedent to interpret ADA claims.”).

   B. Plaintiff Established A Genuine Issue Of Material
      Fact Whether W&L’s Two Offices Were An
      Integrated Enterprise

    Next, we consider whether plaintiff presented a genuine
issue of material fact whether W&L Nevada and W&L
California were an integrated enterprise. As explained
above, to determine whether two entities are so
interconnected that they form an integrated enterprise, we
consider the following factors: “(1) interrelation of
8             BUCHANAN V. WATKINS & LETOFSKY

operations; (2) common management; (3) centralized
control of labor relations; and (4) common ownership or
financial control.” Kang, 296 F.3d at 815; see Childs,
719 F.2d at 1382 (citation omitted).

    As to interrelation of operations, plaintiff presented
evidence that the two W&L offices shared a website and toll
free phone number, employees of both offices used the same
email template footer which identified both offices, and both
offices shared operational and administrative work, an IRS
taxpayer identification number and an employee roster.
Defendant does not dispute that Mr. Watkins and Mr.
Letofsky are the only partners of W&L Nevada and W&L
California and that they manage both offices. Plaintiff
presented evidence from which a jury could infer that for
both offices, Mr. Watkins and Mr. Letofsky managed all
significant employment matters including hiring and firing
of employees, employee discipline, performance
evaluations, scheduling and compensation. Finally, the
parties do not dispute that Mr. Watkins and Mr. Letofsky
own both W&L Nevada and W&L California, which raises
a clear inference of common financial control. 3

    Defendant did present some evidence that the Nevada
and California offices were separate operations and
maintained separate books. Viewing the evidence in the
light most favorable to plaintiff, however, a jury could
reasonably find that all four factors suggest an integrated
enterprise. Accordingly, we reverse the district court’s grant
    3
      The fourth factor of the integrated enterprise test addresses whether
a plaintiff presents evidence of either “common ownership or financial
control,” not necessarily both. Kang, 296 F.3d at 815. The district court
erred in finding that plaintiff had to establish both. In any event, plaintiff
presented adequate evidence for a reasonable jury to find common
ownership and financial control.
             BUCHANAN V. WATKINS & LETOFSKY                              9

of summary judgment for defendant on plaintiff’s ADA
claims.

    C. Remand

    In its motion for summary judgment, defendant argued
that even if W&L Nevada and W&L California were an
integrated enterprise, they together had fewer than
15 employees. The district court did not address this
argument. We therefore remand so that the district court can
consider this issue in the first instance. 4

    REVERSED and REMANDED.




    4
        Buchanan requests that we instruct the district court that on
remand, it should (1) give her the opportunity to address the issues raised
in Mr. Watkins’s declaration submitted with defendant’s reply or
(2) strike the declaration as a sham affidavit. We leave it to the district
court, in its discretion, to determine what evidence is properly included
in the summary judgment record.